internal_revenue_service number release date index number ------------------------------ ------------- ---------------------------- ------------------------------------ ------------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-116610-04 date date legend taxpayer ------------------------------------------------------ date x ---------------------- date y ---------------------------- dear ------------------ this is in response to a request filed on behalf taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year taxpayer has requested that its late-filed form_8716 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that taxpayer is an s_corporation that was incorporated on date x taxpayer engages in the distribution of software taxpayer's form_8716 electing to use a taxable_year ending date y was not filed by the due_date however taxpayer intended to file form_8716 on a timely basis and engaged qualified_tax professionals to assure a proper filing due misunderstandings between the tax professionals however taxpayer did not timely file the form the error was not due to any lack of due diligence or prompt action on taxpayer’s part sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a plr-116610-04 provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by the taxpayer and its tax professionals establish that the taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government under sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied a copy of this letter and taxpayer's form_8716 electing to use a taxable_year ending date y should be forwarded to the service_center where taxpayer files its returns of tax within days of the date of this letter a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under any provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative plr-116610-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures copy of this letter copy for sec_6110 purposes michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting sincerely yours
